 

Exhibit 10.1

 

 

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into between CF
SANTA MONICA II, L.P., a Delaware limited partnership (“Landlord”), MOSSIMO,
INC., a Delaware corporation (“Tenant”), MOSS ACQUISITION CORP., a Delaware
corporation (“Moss”), MOSSIMO GIANNULLI, an individual residing in California
(“Giannulli”), and ICONIX BRAND GROUP, INC., a Delaware corporation (“Iconix”)
with reference to the following:

A.            Lexington-Broadway Place, L.L.C. (predecessor-in-interest to
Landlord) and Tenant entered into that certain Lease dated June 29, 2000, and
that certain First Amendment to Office Lease dated as of June 26, 2002;, and
Landlord and Tenant entered into that certain Second Amendment to Lease dated as
of January 1, 2004 (the “Second Amendment”) (as amended, the “Lease”), currently
covering approximately 9,400 rentable square feet consisting of 2016 Broadway
Boulevard, 2018 Broadway Boulevard and 2032A Broadway Boulevard (the “Premises”)
of Broadway Place, Santa Monica, California.

B.            Tenant desires to release and surrender to Landlord a portion of
the Premises consisting of approximately 3,406 rentable square feet consisting
of 2032A Broadway Boulevard, and referred to as the “Second Expansion Space” in
the Second Amendment (the “Reduction Space”), leaving the balance of the
Premises, consisting of approximately 5,994 rentable square feet consisting of
2016 Broadway Boulevard and 2018 Broadway Boulevard (the “Remaining Premises”).
Landlord is willing to accept the release and surrender of the Reduction Space
on the terms and conditions set forth below.

C.            On March 31, 2006, Tenant entered into an agreement and plan of
merger with Iconix pursuant to which Tenant will be acquired by Moss, a
subsidiary of Iconix, with Moss continuing as the surviving corporation and
changing its name to Mossimo, Inc. following the effective time of the merger
(the “Effective Time”).

D.            Landlord and Tenant now desire to further amend the Lease as set
forth below. Unless otherwise expressly provided in this Amendment, capitalized
terms used in this Amendment shall have the same meanings as in the Lease.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1.             Contingency. This Amendment, and all its terms and provisions, is
contingent on (a) M&C Saatchi (“Saatchi”) entering into an agreement to lease
the Reduction Space on terms satisfactory to Landlord (the “Saatchi Agreement”)
and (b) Tenant’s payment of the Termination Fee (defined below) to Landlord.

2.             Space Reduction. The Lease is amended to provide that, effective
as of 11:59 p.m. on September 15, 2006 (the “Effective Date”), (a) the Reduction
Space shall be subtracted from the Premises and (b) the term, “Premises,” as
used in the Lease, shall mean and include approximately 5,994 rentable square
feet consisting of 2016 Broadway Boulevard and 2018 Broadway Boulevard, being
the rentable area of the Remaining Premises. As of the Effective

 

 

--------------------------------------------------------------------------------

 

Date, (i) Tenant shall no longer have any right to occupy and/or use the
Reduction Space, (ii) the Lease shall be deemed terminated with respect to the
Reduction Space, and (iii) neither Tenant nor Landlord shall have any further
liability or obligation to the other with respect to the Reduction Space, except
for those items that survive the termination of the Lease pursuant to its terms
and except as specifically set forth in this Amendment.

3.             Termination Fee. In consideration of the early termination of the
Lease with respect to the Reduction Space, Tenant shall pay to Landlord the
amount of Five Thousand and No/100 Dollars ($5,000.00) (the “Termination Fee”)
upon the execution and delivery of this Amendment to Landlord.

4.             Tenant’s Obligations. By the Effective Date, Tenant shall have
(a) peaceably vacated and surrendered the Reduction Space to Landlord in
broom-clean condition; (b) paid to Landlord any and all rent and other known
amounts owed to Landlord through and including the Effective Date pursuant to
the terms of the Lease (including any Additional Rent); (c) removed from the
Reduction Space all persons occupying and using the Reduction Space and removed
from the Reduction Space all personal property (other than fixtures) owned by
Tenant, except for those items otherwise conveyed to Landlord pursuant to the
Lease or any other written agreement between the parties; and (d) returned to
Landlord all suite keys, restroom keys and security cards issued to Tenant and
used solely in connection with the Reduction Space, all of the foregoing being
subject to the satisfaction of Landlord. In addition, Tenant shall continue to
pay any and all rent owed to Landlord for the Reduction Space until the date
Saatchi commences paying rent pursuant to the Saatchi Agreement.

5.             Access. Landlord may prohibit access by Tenant to the Reduction
Space after the Effective Date by changing the locks to the Reduction Space or
by any other means permitted by the Lease, at law or in equity.

6.

Removal of Property.

(a)           Notwithstanding anything in the Lease to the contrary, all
permanent or built-in fixtures or improvements and all mechanical, electrical
and plumbing equipment in the Reduction Space shall be and remain the property
of Landlord as of the Effective Date. All furnishings, equipment, furniture,
trade fixtures and other removable equipment installed in the Reduction Space by
Tenant and paid for by Tenant shall remain the property of Tenant and shall be
removed by Tenant on or before the Effective Date (unless otherwise agreed by
Landlord and Tenant in writing). Tenant shall promptly reimburse Landlord for
the actual cost to repair any damage caused by such removal, and shall pay
Landlord the actual cost of such repair for which Tenant may be billed after the
Effective Date.

(b)           If any furnishings, equipment, furniture, trade fixtures or other
removable equipment are not removed on or before the Effective Date, Tenant
grants to Landlord the option, exercisable at any time thereafter without the
requirement of any notice to Tenant, (i) to treat such property, or any part of
such property, as being abandoned by Tenant to Landlord, in which event Landlord
shall be deemed to have full rights of ownership in such abandoned property;
provided however, that Landlord shall not assume title to, or an ownership
interest in, any “solid waste,” “hazardous waste,” or other material regulated
by or subject to any applicable

 

 

--------------------------------------------------------------------------------

 

environmental, health or safety laws, and any such material may be disposed of
in accordance with such laws at Tenant’s sole cost and expense, with
reimbursement therefor to be made by Tenant to Landlord upon demand; (ii) to
elect to remove and store such property, or any part of such property, on
Tenant’s behalf (but without assuming any liability to any person) and at
Tenant’s sole cost and expense, with reimbursement therefor to be made by Tenant
to Landlord upon demand; and/or (iii) to sell, give away, donate or dispose of
as trash or refuse any or all of such property without any responsibility to
deliver to Tenant any proceeds from such disposition. Landlord shall have no
liability of any kind whatsoever to Tenant in respect of the exercise or failure
to exercise the options set forth in this Paragraph 6. Specifically, Tenant
shall not have the right to assert against Landlord a claim either for the
value, or the use, of any such property, either as an offset against any amount
of money owing to Landlord or otherwise. The provisions of this Paragraph 6
shall supersede any law purporting to restrict the options granted to Landlord
in this Paragraph 6.

7.             Base Rent. Commencing on the Effective Date and continuing
through the Term, Tenant shall, at the time and place and in the manner provided
in the Lease, pay to Landlord as Base Rent for the Remaining Premises the
amounts set forth in the following rent schedule, plus any applicable tax
thereon:

Remaining Premises


From


Through

Monthly
Rate

Monthly
Base Rent

September 16, 2006

March 31, 2007

$2.81

$16,843.14

April 1, 2007

March 31, 2008

$2.89

$17,322.66

April 1, 2008

July 31, 2009

$2.98

$17,862.12

 

 

 

 

8.             Additional Rent. Commencing on the Effective Date, Tenant’s Share
of Direct Expenses payable under Section 4 of the Lease shall be adjusted to
reflect the decrease in square feet of Rentable Area in the Premises.

9.             Guarantor. Following the Effective Time, Giannulli will not be a
director, officer or stockholder of Mossimo, Inc. and Landlord will release
Giannulli from all obligations and liabilities under the Lease accruing from and
after the Effective Time. At the Effective Time, Iconix will assume all of
Giannulli's obligations and liabilities to Landlord as Guarantor under the
Lease. Landlord, Giannulli and Iconix agree to take all necessary steps and
perform all necessary actions, including without limitation the execution and
recordation of relevant documents, to effect the release of Giannulli as
Guarantor under the Lease and to effect the assumption by Iconix of all
obligations as Guarantor under the Lease.

10.          Condition Of Remaining Premises. Tenant Accepts The Remaining
Premises In Its “As-Is” Condition. Tenant Acknowledges That Landlord Has Not
Undertaken To Perform Any Modification, Alteration Or Improvement To The
Remaining Premises. TENANT WAIVES (A) ANY CLAIMS DUE TO DEFECTS IN THE REMAINING
PREMISES AND (B) ALL EXPRESS AND IMPLIED WARRANTIES OF SUITABILITY, HABITABILITY
AND FITNESS OF THE REMAINING PREMISES FOR ANY PARTICULAR PURPOSE.

 

 

--------------------------------------------------------------------------------

 

11.          Parking. Commencing on the Effective Date, the maximum number of
parking spaces allocated to Tenant pursuant to Section 7 of the Second Amendment
shall be reduced from eighteen (18) to twelve (12).

12.          Consent. This Amendment is subject to, and conditioned upon, any
required consent or approval being unconditionally granted by Landlord’s
mortgagee. If any such consent shall be denied, or granted subject to an
unacceptable condition, this Amendment shall be null and void and the Lease
shall remain unchanged and in full force and effect.

13.          No Broker. Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Amendment. Tenant shall indemnify and hold harmless Landlord and its designated
property management, construction and marketing firms, and their respective
partners, members, affiliates and subsidiaries, and all of their respective
officers, directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any broker or agent or similar party
claiming by, through or under Tenant in connection with this Amendment.

14.          Time of the Essence. Time is of the essence with respect to
Tenant’s execution and delivery to Landlord of this Amendment. If Tenant fails
to execute and deliver a signed copy of this Amendment to Landlord by 5:00 p.m.
(in the city in which the Premises is located) on September 8, 2006, this
Amendment shall be deemed null and void and shall have no force or effect,
unless otherwise agreed in writing by Landlord. Landlord’s acceptance, execution
and return of this Amendment shall constitute Landlord’s agreement to waive
Tenant’s failure to meet such deadline.

15.          Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.

 

LANDLORD AND TENANT enter into this Amendment on _______________, 200__.

 

 

 

--------------------------------------------------------------------------------

 

LANDLORD:

 

CF SANTA MONICA II, L.P., a Delaware limited partnership

 

 

By:

CFO SM II, LLC,

 

a Delaware limited liability company,

 

its general partner

 

 

By:/s/ Joanne Johnson                                   

 

Name:____________________________

 

Title:_____________________________

 

TENANT:

 

MOSSIMO, INC., a Delaware corporation

 

By:/s/ Mossimo Giannulli                     

Name:_______________________________________

Title:________________________________________

 

 

MOSS:

 

MOSS ACQUISITION CORP., a Delaware corporation

 

By:/s/ Neil Cole                     

Name:_______________________________________

Title:________________________________________

 

 

GIANNULLI:

 

 

/s/ Mossimo Giannulli                     

Mossimo Giannulli

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



 

ICONIX:

 

ICONIX BRAND GROUP, INC., a Delaware corporation

 

 

By:/s/ Neil Cole                                   

 

Name:______________________________________

 

Title:_______________________________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

 